


WP ROAMING S.À R.L.
AND
SYNIVERSE HOLDINGS, INC.
AND
SYNIVERSE LUXEMBOURG HOLDINGS 3 S.À R.L.




 
AMENDMENT AGREEMENT
 
 
relating to the agreement for the sale and purchase
of all shares in and preferred equity certificates (whether convertible or not)
issued by WP Roaming III S.à r.l. dated 30 June 2012
 
21 June 2013










DD\400255.6

--------------------------------------------------------------------------------






AMENDMENT AGREEMENT


dated 21 June 2013
PARTIES
1.
WP ROAMING S.À R.L., a limited liability company incorporated under the laws of
Luxembourg with its registered office at 15, rue Edmond Reuter, L-5326 Contern,
Grand Duchy of Luxembourg, and registered with the Registre de Commerce et des
Sociétés in Luxembourg under B110016 (the Seller);

2.
SYNIVERSE HOLDINGS, INC., a stock corporation incorporated under the laws of
Delaware with its principal office at 8125 Highwoods Palm Way, Tampa, 33647, USA
(Syniverse); and

3.
SYNIVERSE LUXEMBOURG HOLDINGS 3 S.À R.L., a limited liability company
incorporated under the laws of Luxembourg with its registered office at 58, rue
Charles Martel, L-2134 Luxembourg, Grand Duchy of Luxembourg, and registered
with the Registre de Commerce et des Sociétés in Luxembourg under B177983 (the
Purchaser);

(each a Party in this Amendment Agreement and together, the Parties).

Page 2 of 2
DD\400255.6

--------------------------------------------------------------------------------






RECITALS
(A)
On 30 June 2012, the Seller and Syniverse entered into an agreement for the sale
and purchase of all shares in and preferred equity certificates (whether
convertible or not) issued by WP Roaming III S.à r.l., a limited liability
company incorporated under the laws of Luxembourg with its registered office at
15, rue Edmond Reuter, L-5326 Contern, Grand Duchy of Luxembourg, and registered
with the Registre de Commerce et des Sociétés in Luxembourg under B109535, (roll
of deeds no. G 407/2012 of the notary public Dr. Peter Gamon, Frankfurt,
Germany) (the Original SPA).

(B)
On 14 June 2013, the Seller, Syniverse and the Purchaser entered into an
Accession Letter pursuant to which Syniverse assigned its contractual position
under the Original SPA to the Purchaser (roll of deeds no. H 1675/2013 of the
notary public Dr. Armin Hauschild, Düsseldorf, Germany) (the Original SPA
together with such Accession Letter, the SPA).

(C)
All capitalized terms used but not otherwise defined in this amendment agreement
(the Amendment Agreement) shall have the same meaning as assigned to them in the
SPA.

(D)
The Parties wish to mutually amend the SPA by this Amendment Agreement as
follows:


Page 3 of 3
DD\400255.6

--------------------------------------------------------------------------------






PART A
SPA AMENDMENT
The Parties hereby agree that the following amendment shall be made to the SPA:
1.     Clause 2.2(a) of the SPA shall be deleted and replaced as follows:
"(a)
the Business Day (as defined in clause 29.1 below) which immediately follows the
day on which the last of the Closing Conditions (as defined in clause 5.1 below)
has been satisfied, or waived; or".

2.    Clause 2.2(c) of the SPA shall be deleted and replaced as follows:
"(c)
any other Business Day agreed in writing between the Parties.".

3.
Clause 5.2(a) of the SPA shall be deleted and replaced as follows:

"The Purchaser shall:
(a)
have sole responsibility for obtaining, in a timely manner, all consents,
approvals or avoiding prohibition, injunction, applications for an injunction to
restrain the closing of the Proposed Transaction by or from any competition
authority of the jurisdictions set out in Exhibit 5.2(a) (each a Relevant
Competition Authority and together the Relevant Competition Authorities) and
shall, at its own cost, take, or cause to be taken, all actions and do, or cause
to be done, all things necessary, proper or advisable to satisfy or procure the
satisfaction of the Anti‑Trust Conditions, including without limitation
offering, accepting and/or agreeing undertakings, conditions and/or commitments
including divestments with any Relevant Competition Authority, by 1 July 2013
(the Longstop Date) provided that, notwithstanding the foregoing or any other
provision of this Agreement, the Purchaser shall not be required to offer, agree
and accept a remedy that would constitute substantially unacceptable economic
hardship (im Wesentlichen unzumutbare wirtschaftliche Härte) for purposes of
this clause;".

PART B
MISCELLANEOUS
1.
The Parties hereby agree that this Amendment Agreement shall form an integral
part of the SPA and that all provisions thereof shall remain unaltered in full
force and effect unless explicitly provided otherwise herein.

2.
Clauses 22 through 31 of the SPA shall apply mutatis mutandis to this Amendment
Agreement.

3.
This Amendment Agreement shall in its entirety be subject to the condition
precedent (aufschiebende Bedingung) that, and shall only come into force and
effect in case, the Anti-Trust Conditions are not satisfied or waived prior to
24 June 2013, 23:59h CEST.

4.
The Parties hereby acknowledge that they intend that Closing shall take place by
no later than 28 June 2013.


Page 4 of 4
DD\400255.6